Citation Nr: 1144884	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  06-36 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for degenerative changes and joint pain in multiple joints, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to service connection for pes planus.  

6.  Entitlement to service connection for obstructive sleep apnea, to include as due to service-connected chronic cough and service-connected posttraumatic stress disorder (PTSD).    

7.  Entitlement to a higher initial rating for a chronic cough due to an undiagnosed illness, rated as 10 percent disabling prior to October 11, 2006, and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to September 1987 and from January 1988 to January 1992.  He had service in the Southwest Asia theater of operations during the Persian Gulf War from January 1991 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and June 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The Board remanded the case for further development in February 2010.  That development was completed, and the case has since been returned to the Board for appellate review.

The Board also notes that the Veteran's appeal originally included the issue of entitlement to service connection for a gastrointestinal disorder.  During the pendency of the appeal, the RO granted that claim in an April 2011 rating decision and assigned a 10 percent rating for irritable bowel syndrome effective from January 24, 2005, and a 30 percent rating effective from September 20, 2010.  As the decision represented a full grant of the service connection benefits sought on appeal, the issue will not be considered herein.  

The April 2011 rating decision also granted an increased rating of 30 percent for a chronic cough due to undiagnosed illness effective from October 11, 2006.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for chronic cough due to undiagnosed illness remains before the Board.  

In May 2011, the Veteran submitted a waiver of the RO's initial consideration of evidence he submitted directly to the Board following the last adjudication of the claim.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

The Board further notes that the issue of service connection for sleep apnea was certified to the Board as a separate appeal in September 2011.  The two claims have now been consolidated under the above listed docket number.  The temporary file, which accompanied this issue and contained evidence pertaining to all seven issues, was also recently associated with the claims file.  The temporary file contained a January 2009 statement from the Veteran informing VA that he had moved to Georgia and requesting that all of his records be transferred from the RO in St. Louis, Missouri, to the RO in Atlanta, Georgia.  Upon remand, the Appeals Management Center (AMC) is requested to determine which RO has jurisdiction in this claim.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

 Upon review of the claims file, the Board has determined that further development is necessary prior to adjudication of the claims.

The temporary file now associated with the claims file contains additional service records that suggest that the Veteran may have had subsequent service that has not been verified.  As noted above, the Veteran served on active duty from May 1987 to September 1987 and from January 1988 to January 1992.  However, the additional service records include a July 1997 medical examination report indicating that the purpose of the examination was enlistment in the Army.  The next record is an October 2002 report of medical examination, which was conducted for retention in the Army Reserve.  Therefore, the Board finds that such service should be verified and that the RO should ensure that the service treatment records for the subsequent period of service are complete.  

Moreover, in the February 2010 remand, the Board requested that the Veteran be sent a letter asking that he provide the names and addresses of any and all health care providers who have provided treatment for his degenerative changes and joint pain, back disorder, hypertension, diabetes mellitus, pes planus, and chronic cough.  The Board indicated that a specific request should be made for medical records from the private physician who has treated his hypertension and diabetes mellitus, as well as VA medical records dated from October 2005 to present.  

The claims file includes a June 2010 letter addressed to the Veteran, which requested that he provide the names of all VA and non-VA healthcare providers who have evaluated or treated his claimed disabilities, including the private physician who had treated his hypertension and diabetes mellitus and the names of the VA medical centers that have treated him from October 2005 to the present.  He was asked to complete and return the enclosed authorization form for each health care provider identified.  However, in an April 2011 supplement statement of the case, it was noted that the Veteran had not responded to the June 2010 letter.  

In a May 2011 letter, the Veteran stated that he did not receive the June 2010 letter.  The Board notes that the letter was not returned as undeliverable, and under the presumption of regularity of the mail, it is presumed that he received this letter.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach);  see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").  However, as this case is already being remanded for further development, the RO should provide him with an additional opportunity to submit the requested information.  

The Board also notes that the claims file includes several authorization forms signed by the Veteran, which appear in the file after the June 2010 letter.  It is unclear when these authorization forms were received because there is no date of receipt stamp.  Moreover, these authorizations and records are not specifically noted in any statement of the case or supplemental statement of the case.  The authorization forms included several VA treatment providers (already of record) as well as one private physician, who was listed as providing treatment from 2000 to 2008 for his back, feet, hip, and diabetes.  However, it does not appear that records from this private physician were requested.  VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal, and thus, efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2011).

In addition, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The United States Court of Appeals for Veterans Claims (Court) has held that the failure by the BVA to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a)  for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   In this case, it does not appear that the Veteran has been adequately notified in connection with his claim for service connection for hypertension.  In this regard, the temporary file contains statements made by the Veteran asserting that his hypertension is secondary to his service-connected PTSD.  However, the RO has not sent him a letter with regard to that issue advising him of what evidence is necessary to substantiate a claim for service connection on a secondary basis.  Therefore, a remand is necessary to ensure that the Veteran is provided proper notice.

In addition, the February 2010 Board remand requested that the Veteran be provided with a VA examination to determine the nature and etiology of each claimed disorder.  He was provided such an examination in September 2010, but the examiner stated that he could not provide an opinion regarding the etiology of currently diagnosed pes planus, degenerative joint disease of the bilateral elbows, shoulders, and knees, and degenerative joint disease of the lumbar spine without resorting to speculation.  However, the examiner did not provide a rationale for such a statement.  Moreover, while the examiner noted the Veteran's reports of in-service incurrence, it does not appear that these statements were taken into consideration when providing the opinions.  

The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  Additionally, if an examining physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of any current degenerative changes and joint pain in multiple joints, back disorder, and pes planus.  

Moreover, there is no medical opinion addressing whether the Veteran's service-connected PTSD may have caused or aggravated his hypertension.  Therefore, the Board finds that a VA examination and medical opinion would be helpful.  

In addition, it was noted that the Veteran did not "keep his appointment" for the scheduled pulmonary function VA examination in October 2010.  However, the Veteran asserted in the May 2011 statement that he did appear for the examination, but that the examiner cancelled the examination after 45 minutes because he was coughing so badly.  There is no clear indication in the VA examination report or claims file as to why the pulmonary function testing was not cancelled.  Therefore, as this case is already being remanded, the Board finds that the Veteran should be scheduled for another VA examination to ascertain the current severity and manifestations of his service-connected chronic cough due to undiagnosed illness.  

Regarding the claim for service connection for obstructive sleep apnea, the Veteran has asserted that the disorder was incurred as a result of his service-connected chronic cough or the medications he has taken to treat his chronic cough and service-connected PTSD.  He was provided a VA examination in June 2007, and VA obtained an additional medical opinion in July 2009.  

The June 2007 examiner concluded that the Veteran's sleep apnea was due to obesity and the size of his neck, but he did not provide an opinion addressing whether there is any link between the obesity and the Veteran's chronic cough or medications.  

In the July 2009 report, the reviewing physician noted the Veteran's contention that his medications have caused him to gain weight, which in turn, caused sleep apnea.  The examiner cited to articles that recognized a link between diabetes and obesity.  However, he concluded that it was not at least as likely as not that the Veteran's obstructive sleep apnea was secondary to his chronic cough or the medications taken for treatment of his cough or psychiatric disability.  Nevertheless, the examiner did not provide a rationale for the opinion.  Moreover, the examiner did not provide an opinion as to whether the Veteran's sleep apnea was aggravated by his chronic cough or medications.  Upon remand, the VA examiner is requested to provide opinion and complete rationale as to whether the Veteran's obstructive sleep apnea was proximately due to, or aggravated by, service-connected chronic cough or the medications taken to treat chronic cough or PTSD.  

Lastly, as noted above, the temporary file contained a January 2009 statement from the Veteran informing VA that he had moved to Georgia and requesting that all of his records be transferred from the RO in St. Louis, Missouri, to the RO in Atlanta, Georgia.  Therefore, the AMC is requested to determine which RO has jurisdiction in this claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should note that the Veteran has reported moving to Atlanta, Georgia, and determine which RO currently has jurisdiction of the case.

2.  The RO should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, and any other appropriate location, to verify his service in the United States Army Reserve and to request his complete service personnel and treatment records.

The RO should request verification of the dates for each period of active duty, active duty for training, and inactive duty for training, and prepare a summary of such dates. 

As set forth in 38 U.S.C.A. § 5103A(b)(3)  and 38 C.F.R. § 3.159(c)(2) , the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action to be taken. 

3.  The RO should send the Veteran a notice letter in connection with his claims, particularly with regard to the claim for service connection for hypertension.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.   Specifically, the letter should notify him of the evidence necessary to substantiate the service connection claims on both a direct and secondary basis.  The letter should also advise the Veteran of how disability ratings and effective dates are determined.

4.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his degenerative changes and joint pain, back disorder, hypertension, diabetes mellitus, pes planus, chronic cough, and sleep apnea.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for medical records from the private physician who has treated his hypertension and diabetes mellitus as well as for VA medical records dated from October 2005 to the present.

5.  The RO should obtain all records from Dr. L. M. (initials used to protect the Veteran's privacy), the private physician identified by the Veteran in an undated authorization form, and associate them with the claims file. The Veteran should be notified if an additional authorization is required.  

6.  After completing the foregoing development to the extent possible, the Veteran should be afforded VA examinations to determine the nature and etiology of any degenerative changes and joint pain, pes planus, back disorder, hypertension, diabetes mellitus, and obstructive sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and note such review in the examination report or in an addendum. 

It should be noted that the Veteran is competent to report visible symptoms and manifestations of a disorder and to attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.

With respect to the claim for service connection for degenerative changes and joint pain, the examiner should identify all current diagnoses.  For each disorder identified, the examiner should indicate whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service.  If the Veteran has symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine whether it is at least as likely as not that such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.

Moreover, as the Veteran has been diagnosed during the appeal with degenerative joint disease of the elbows, shoulders, knees, and lumbar spine, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise casually or etiologically related to military service.  

With respect to the claims for service connection for pes planus, a back disorder, hypertension, and diabetes mellitus, the examiner should indicate whether it is at least as likely as not that the Veteran currently has such a disorder that manifested in service or that is otherwise causally or etiologically related to his military service. 

The examiner should also state whether it is at least as likely as not that that the Veteran currently has hypertension that is either caused by or permanently aggravated by his service-connected PTSD.

Regarding obstructive sleep apnea, the examiner should indicate whether it is at least as likely as not that the Veteran's currently diagnosed sleep apnea manifested in service or that is otherwise causally or etiologically related to his military service.  He or she should also state whether it is at least as likely as not that that the Veteran currently has sleep apnea that is either caused by or permanently aggravated by his service-connected chronic cough or PTSD, including the medications taken for treatment of each disability.  In this regard, it should be noted that the Veteran has contended that his medications for the service-connected disabilities have caused his obesity, which in turn, led to his sleep apnea.

In rendering the opinions, the examiners should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless an examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

7.  The Veteran should be afforded a VA examination to determine the current severity and manifestations of his service-connected chronic cough.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including pulmonary function testing.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  

The examiner should report all signs and symptoms necessary for rating the Veteran's chronic cough.  The examiner should also note whether the Veteran's chronic cough requires intermittent or daily inhalational or oral bronchodilator therapy, inhalational anti-inflammatory medication, monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) course of systemic (oral or parenteral) corticosteroids.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

8.  The RO/AMC should review the examination reports to ensure that it contains the opinions and rationales requested in this remand.

9.   After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

10.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


